U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-49819 China Stationeryand Office Supply, Inc. (Name of Registrant in its Charter) DELAWARE 33-0931599 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) c/o Ningbo Binbin Stationery Qiaotouhu Industrial Park Ninghai, Zhejiang Province 315611 P.R. China (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) ISSUER'S TELEPHONE NUMBER, INCLUDING AREA CODE: 011-86-65160858 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filerNon-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x. The number of shares of Common Stock of the Registrant, par value $.0001 per share, outstanding atAugust 11, 2010was 11,987,427. PART I.FINANCIAL INFORMATION Item 1. Financial Statements. CHINA STATIONERY & OFFICE SUPPLY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30 December 31 ASSETS Current Assets: Cash and Cash Equivalents $ $ Accounts Receivable-net Inventory Advance to Suppliers Other Receivables Prepaid expense Total Current Assets Property, Plant & Equipment, net Intangible Assets, net Other Assets - stationery mod Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable $ $ Notes payable Short-term Bank Loans Accrued and Other Payable Advanced from Customers Total Current Liabilities Long-Term Liabilities: - - Total Liabilities Minority Interest in Consolidated Subsidiary ) Stockholders' Equity: Preferred Stock- $.001 par value, 2,000,000 shares authorized and no shares issued and outstanding - - Common Stock, stated value $.0001, 50,000,000 authorized 11,987,427 shares issued and outstanding Additional Paid in Capital Retained Earnings ) ) Statutory Reserve Accumulated Other Comprehensive Income Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these finanical statements 2 CHINA STATIONERY & OFFICE SUPPLY, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME FOR THESIX MONTHS ENDEDJUNE 302010, AND 2009 Three Months Ended Six Months Ended June 30 Net Sales $ Cost of Goods Sold Gross Profit Operating Expenses: Sales Expenses General and Administrative Expenses Total Operating Expenses Income from Operations ) ) ) Other( Income) /Expenses: Interest Expense ) Government Subsidy Income Non-operation (Income)Expense ) Total Other (Income)/Expenses ) Income (Loss) from Continuing Operations ) Minority Interest ) Provision For State Income Taxes - Net Loss ) Other Comprehensive Item: Unrealized Gain on Foreign Currency Translation ) Net Comprehensive Income $ ) $ ) $ ) $ ) Earnings Per Common Share-Basic and Diluted ) Weighted Average Common Shares-Basic and Diluted The accompanying notes are an integral part of these finanical statements 3 CHINA STATIONERY & SUPPLY, INC. AND SUBSIDIARIES
